~ Case 2:21-cr-00087-NR ‘Document 3 Filed 03/02/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT Mg ip
FOR THE WESTERN DISTRICT OF PENNSYLVANIA Wg Se¢, 0G 2 D
7 / 0
. Ligy & Oy /
: S7)
ey 7
UNITED STATES OF AMERICA “Wis¢ Upp

“4
v. Criminal No. LU ~V 7 Nig

RODERICK T. LONG
MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Carolyn J.
Bloch, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued for the apprehension of defendant RODERICK T. LONG, upon the
grounds that an indictment has been returned in the above-captioned criminal case charging the
defendant with violating Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2).
Recommended bond: Detention.

Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

By: — s/Carolyn J. Bloch
CAROLYN J. BLOCH

Assistant U.S. Attorney
PA ID No. 53430
